Stephens, J.,
dissenting. There are certain prerequisites essential to the jurisdiction of a municipality to acquire a lien upon property for the collection of assessments for street improvements. On the trial of a proceeding by the municipality against a property *235holder, to recover special assessments which it is claimed constitute a lien upon the property where any essential prerequisite to the existence of the lien and the right of the municipality to recover is denied by the property holder, the burden of proof is upon the municipality. The rule is the same where the proceeding to collect the assessments arises summarily by the issuance of an execution by the municipality, and the issue is formed by the filing of an affidavit by the owner of the property levied on, denying any of the essential prerequisites to the validity of the assessment. While the burden of proof which rests on the municipality may in some instances be carried prima facie, as perhaps by the presumption of the validity of the required ordinance on the mere proof of the existence of the ordinance, it certainly does not seem' that where the execution has been levied on the defendant’s land, this burden of proof is carried by the mere introduction in evidence of the execution issued under the authority of the municipality for the collection of the assessment. This, it would seem, would be equivalent to a holding that, on the trial of a common-law suit where the issue arises under petition and answer, the burden of proof which rests on the plaintiff is prima facie carried by the mere introduction in evidence of the petition. The introduction in evidence of the execution, in the absence of any evidence of the antecedent jurisdictional facts upon which it is predicated, proves no more than the existence of the execution and its contents. The facts of which the execution is the legal or judicial result, and which it is necessary to establish in order that the plaintiff municipality may prevail, are not established by mere proof of the execution.
The rule that the putting in evidence of an execution which is “fair on its face,” where there has been a legal levy, establishes a prima facie case for the plaintiff in execution as against an affidavit of illegality, arises out of the eases of Bertody v. Ison, 69 Ga. 317, and James v. Edward Thompson Co., 17 Ga. App. 578 (supra), where the illegality was to an execution which purported to issue on a common-law judgment, and not to a mere ex parte execution, as is the case where an execution is issued by a municipality for the collection of a special assessment against property for street improvements. In Hill v. Calhoun, 47 Ga. App. 753 (supra), which was an issue formed upon an affidavit filed by a *236property holder to an execution issued by a city for the collection of an assessment for street improvements, the court stated that “a fi. fa. was introduced in evidence, and it might have been sufficient if nothing else appeared; but when it was affirmatively shown that there was no record of any original assessment roll or other record upon which to make the entry of service as provided in the charter, and no entry thereon as to service on this defendant,” there was no compliance with the charter provisions, and held that “such compliance is a condition precedent to the enforcement of such fi. fa.” and that the court erred in rendering judgment against the defendant in execution. Any statement contained in the opinion that the putting in evidence of the execution and the levy constituted a prima facie case was obiter. In Hansard v. Pool, 39 Ga. App. 109 (supra), an affidavit of illegality was filed to an execution issued for the collection of an assessment against the stockholder of an insolvent bank, where the execution purported to be signed by the assistant superintendent of banks, and the defense interposed was that the assistant superintendent had no authority under the law to issue the execution. The court held that the burden of proof was on the affiant, the defendant in fi. fa., to sustain the ground of the affidavit of illegality, that the affiant had failed to carry this burden, and therefore that the court erred in directing a verdict for the defendant in fi. fa. Any statement in that case to the effect that the introduction of the execution in evidence, together with the legal levy, was sufficient to establish a prima facie case for the plaintiff, was necessarily obiter.
The ground of illegality in the case now before the court, which questions any jurisdictional prerequisite to the assessment for which the execution issued, is the ground in which it is denied that the assessment for which the execution issued was for improvements chargeable against the defendant’s property on which the execution was levied, but that the assessment was for the cost of improvements chargeable against a lot belonging to the defendant other than the lot upon which the execution was levied. This was a denial of an essential prerequisite to the jurisdiction of the municipality to establish a lien for street improvements upon the lot levied on. The burden of proof that the assessment was chargeable against the lot levied on was upon the municipality; and this *237burden was not carried prima facie or otherwise by the mere introduction in evidence of the,execution and proof of the levy. I am therefore of the opinion that the evidence was insufficient to authorize a finding for the plaintiff, and that the verdict for the defendant was not without evidence to support it. I can not agree to the judgment of reversal. Attention is called to the following authorities:-D’Antignac v. Augusta, 31 Ga. 700 (2); Gibson v. Robinson, 90 Ga. 756 (16 S. E. 969, 35 Am. St. R. 250); Thatcher v. Powell, 19 U. S. 119 (5 L. ed. 30); Galpin v. Page, 85 U. S. 350 (21 L. ed. 959); 2 Page & Jones on Taxation by Assessment, 1930; Etchison Ditching Asso. v. Hillis, 40 Ind. 408; Blanchard v. Barre, 77 Vt. 420 (60 Atl. 970); Morse v. Omaha, 67 Neb. 426 (93 N. W. 734); Lufkin v. Galveston, 58 Tex. 545; Robinson v. Merrill, 87 Cal. 11 (25 Pac. 162); Lima v. Cemetery Association, 42 Ohio St. 128 (51 Am. R. 809).